IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-30903
                          Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JOSE LUIS GARCIA,

                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                         USDC No. 95-CR-66-1
                        --------------------
                          February 19, 2003
Before DAVIS, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Jose Luis Garcia, federal prisoner number 21394-034, appeals

the denial of his motion under FED. R. CIV. P. 60(b) requesting

the district court to set aside its order denying his motion

under 28 U.S.C. § 2255.   He argues that he did not know that the

order denying his habeas petition had been entered because the

Clerk failed to comply with the Federal Rules of Civil Procedure.

The district court’s denial of a Rule 60(b) motion is reviewed




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-30903
                                  -2-

for abuse of discretion.     Dunn v. Cockrell, 302 F.3d 491, 492

(5th Cir. 2002).

     Under Rule 60(b), the district court may relieve a party

from a final judgment for (1) mistake, inadvertence, surprise,

or excusable neglect; (2) newly discovered evidence; (3) fraud,

misrepresentation, or other misconduct of an adverse party;

(4) a void judgment; (5) a satisfied, released, or discharged

judgment; or (6) any other reason justifying relief from the

operation of the judgment.    FED. R. CIV. P. 60(b).   Any claim

based upon subsections (1), (2), or (3) would be time barred as

Garcia did not file his Rule 60(b) motion within one year of the

denial of his § 2255 motion.     See id.    Subsections (4) and (5)

have no application, and Garcia has not shown “any other reason

justifying relief from the judgment.”       FED. R. CIV. P. 60(b)(6).

The district court did not abuse its discretion; the order

denying Garcia’s Rule 60(b) motion is AFFIRMED.